       Case 1:18-cv-11836-JGK-OTW Document 95 Filed 12/20/19 Page 1 of 2




                                       Jeffrey A. Rothman               usoc SONY
                                          Attorney at Law             DOCUMENT
                                      305 Broadway, Suite 100         ELECTRONICALL y FILED
                                       New York, NY 10007             DOC#
                            Tel.: (212) 227-2980; Cell: (516) 455-687l)ATE FILED:,        @i{!JT'J:-Jr--
                                        Fax: (212) 591-6343
                                    rothman.jeffrey@gmail.com

                                                      December 20, 2019
By ECF To:
The Honorable John G. Koeltl                                 APPLICATION GRANTED
United States District Judge
                                                                  . SOORDERED
United States District Court for the
Southern District of New York                                   :'\,_=·~
500 Pearl Street                                 _}
New York, NY 10007                          (   0/J ()                             U.S.D.J.

       Re:
                      .      I                           (7,,
               McClam, et a . v. City of New York, et al., 18 Civ. 11836 (JGK) (OTW)

Dear Judge Koeltl:

        I am counsel for Plaintiffs in the above-captioned civil rights action, and write to
respectfully request: (1) that Your Honor vacate the "30 day Order" that was issued on
December 18, 2019 (docket# 92); and (2) set January 31, 2020 as the due date for Plaintiffs'
attorney's fees and costs application.

        Following Your Honor's December 18, 2019 approval of the infant compromise for the
infant Plaintiff (docket# 91), I yesterday filed the Rule 68 Offer, Acceptance, and Proof of
Service of the Acceptance (docket# 93), and a proposed Judgment Pursuant to Rule 68 (docket#
94). 1

        Upon Your Honor's signing of the Judgment Pursuant to Rule 68 and its filing on the
docket Plaintiffs will then, pursuant to Fed.R.Civ.P. 54 (d) (2) (B), absent a court order providing
otherwise have 14 days to file their attorney's fees and costs application. Because of the
holidays and a very busy January, I respectfully request that the Court set the due date for
Plaintiffs' attorney's fees and costs application far January 31 t 2020. Opposing counsel consents
tothis due date for the fees and costs application. The requested extension will also permit the
parties to make further efforts to see if a settlement can be reached as to the amount of the
attorney's fees and costs to be paid in conjunction with the accepted Rule 68 Offer (she will not
be able to get back to me concerning my latest proposal until the new year).




1
 The Judgment Clerk yesterday issued e-notifications on the docket stating that these documents
were reviewed and approved as to form.
Case 1:18-cv-11836·-JGK-OTW Document 95 Filed 12/20/19 Page 2 of 2



I thank the Court for its consideration in this matter.

                                               Respectfully submitted,

                                                          ISi

                                               Jeffrey A. Rothman




                                           2
